       Case 7:20-cv-00912-KMK Document 27 Filed 09/14/20 Page 1 of 4
         Case 7:20-cv-00912-KMK Document 26 Filed 09/11/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



CHARTWELL THERAPEUTICS LICENSING LLC


                                      Plaintiff,               Case No.
                                                                  Civ. 7:20-CV-912 (KMK) (LMS)
         -v-
                                                               CASE MANAGEMENT AND
                                                               SCHEDULING ORDER
HARRIS PHARMACEUTICAL, INC.

                                     Defendant.




KENNETH M. KARAS, District Judge :

At the conference before the Court held on September 10, 2020 this Case Management Plan and
Scheduling Order was adopted in accordance with Rules 16-26(f) of the Federal Rules of Civil
Procedure.


1.             This case is not to be tried to a jury.

2.             No additional parties may be joined except with leave of the Court.

3.             Amended pleadings may not be filed except with leave of the Court.

4.             Initial disclosure pursuant to Rule 26(a)(l), Fed. R. Civ. P., will be completed not
               later than 9/30/2020.

5.             All fact discovery is to be completed no later than."""1'-/2=9'
                                                                         '- -'-/-=2-=-02=-=--1_ _ _ _ __

6.             The parties are to conduct discovery in accordance with the Federal Rules of Civil
               Procedure and the Local Rules of the Southern District of New York. The
               following interim deadlines may be extended by the parties on consent without
               application to the Court, provided the parties meet the fact discovery completion
               date in paragraph 5 above:

               a.      Initial requests for production of documents to be served by 10/9/2020
      Case 7:20-cv-00912-KMK Document 27 Filed 09/14/20 Page 2 of 4
       Case 7:20-cv-00912-KMK Document 26 Filed 09/11/20 Page 2 of 4




           b.     Interrogatories to be served by~l....0-'-/9'""'"/-=2-=-0=20..;..__ _ __

           c.     Parties shall identify their requested custodians for electronic discovery no
                  later than 10/9/2020. The parties shall propose ESI search terms on or
                  before 10/16/2020, and endeavor to reach an agreement on ESI search terms
                  on or before 10/23/2020.

           d.     Parties shall make their first production of documents and materials no later
                  than thirty days after the parties agree on search terms and shall
                  substantially complete document production thirty days thereafter.

           e.     Non-expert depositions to be completed by 1/29/2021 .

                  i.      Unless the parties agree or the Court so orders, depositions are not
                  to be held until all parties have responded to initial requests for document
                  production.

                  ii.     There is no priority in deposition by reason of a party's status as
                  plaintiff or defendant.

                  m.     Unless the parties agree or the Court so orders, non-party
                  depositions shall follow initial party depositions.

           f.     Requests to Admit to be served no later than 3/1 /2021.

7.         The parties shall serve opening expert report(s), pursuant to Fed. R. Civ. P.
           26(a)(2), no later than 3/ 1/2021. Rebuttal report(s), if any, shall be served no
           later than 4/2/2021. Depositions of both parties' experts shall conclude no later
           than 5/28/2021.

8.         Motions: All motions and applications shall be governed by the Court' s
           Individual Practices, including pre-motion conference requirements. Summary
           Judgment or other dispositive motions are due 30 days after the close of
           discovery. Pursuant to the undersigned' s Individual Practices, the parties shall
           request a pre-motion conference in writing at least two (2) weeks prior to this
           deadline.

9.         All counsel must meet for at least one hour to discuss settlement not later than
           two weeks following the close of fact discovery.

10.        a.     Counsel for the parties have discussed holding a settlement conference
                  before a Magistrate Judge.

           b.     The parties do not request a settlement conference before a United
                  States Magistrate Judge .
      Case 7:20-cv-00912-KMK Document 27 Filed 09/14/20 Page 3 of 4
       Case 7:20-cv-00912-KMK Document 26 Filed 09/11/20 Page 3 of 4




11.        a.     Counsel for the parties have discussed the use of the Court' s Mediation
                  Program.
           b.     The parties do not request that the case be referred to the Court's
                  Mediation Program.

12.        a.     Counsel for the parties have discussed the use of a privately-retained
                  mediator.

           b.     The parties do not intend to use a privately-retained mediator.

13.        The parties shall submit a Joint Pretrial Order prepared in accordance with the
           undersigned's Individual Practices and Rule 26(a)(3), Fed.R.Civ.P. If this action
           is to be tried before a jury, proposed voir dire, jury instructions and a verdict form
           shall be filed with the Joint Pretrial Order. Counsel are required to meet and
           confer on jury instructions and verdict form in an effort to make an agreed upon
           submission.

14.        Parties have conferred and their present best estimate of the length of trial is
           3-4 days
        Case 7:20-cv-00912-KMK Document 27 Filed 09/14/20 Page 4 of 4
         Case 7:20-cv-00912-KMK Document 26 Filed 09/11/20 Page 4 of 4




TO BE COMPLETED BY THE COURT:


15.           [Other directions to the parties:]

There will be no extensions of the deadline for completion of discovery past the date
discovery is scheduled to be completed in this Order without the permission of the Court,
nor should counsel assume that any extensions will be granted. Counsel may seek
permission for extension of interim discovery deadlines from the magistrate judge to whom
the case is referred. Counsel may seek permission for an extension of the deadline for
completion of discovery past the date discovery is scheduled to be completed in this Order
only after consenting to allowing the magistrate judge to handle the case for all purposes.

16.           Tpe next Case Management Conference is scheduled for
               lO ~,3o.
                                                                         sf 13 / 7..f Pi-/-
              The movant' s pre-motion letter is due__'-f-+/_15 ' 1-ZJ,_______
                                                              ---'-

              The non-movant's response is due_ _1,_
                                                 .... / _
                                                        z.tt-+-/_z,__
                                                                   / _____



SO ORDERED.

DATED:        White Plains, New York




                                                                           RAS
                                                          !TED STATES DISTRICT JUDGE
